Referring to Levy v. State, 84 Tex.Crim. Rep., appellant insists that the evidence is inadequate to support the judgment of conviction. We do not interpret the Levy case as changing the rule but simply as declaring that under the established rule the evidence was insufficient in that case. The rule is stated in many decisions, which are collated in Texas Crim. Statutes, Vol. 1, page 245; Stone v. State, 22 Texas Crim. App., 185. The character of the house may be established by proof of its general reputation, but such proof alone will not support a conviction. Sara v. State, 22 Texas Crim. App., 639; Romy v. State,39 Tex. Crim. 200. In the instant case the State does not depend on reputation alone. It also established appellant's connection with the house. There was evidence to show that its inmates were common prostitutes. It was permissible to prove their reputation as such. Wimberly v. State, 53 Tex.Crim. Rep.; Golden v. State, 34 Tex.Crim. Rep.; Spong v. State, 44 S.W. Rep., 837. Moreover, evidence of their acts and conduct tending to show circumstantially their occupation was before the jury. This character of proof has often been approved. Hickman v. State59 Tex. Crim. 88; Robins v. State, 60 Tex.Crim. Rep.. A synopsis of the evidence is given in the original opinion. We deem it unnecessary to pursue it in detail, sufficient to say that our reconsideration of the record confirms our original conclusion that affirmance of the judgment was proper.
The motion for rehearing is overruled.
Overruled. *Page 417